Title: From Thomas Jefferson to Albert Gallatin, 2 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Apr. 2. 08.
                  
                  On the amendments to the embargo law, I am perfectly satisfied with whatever you have concluded on after consideration of the subject. my view was only to suggest for your consideration having not at all made myself acquainted with the details of that law. I therefore return you your bill and wish it to be proposed. I will this day nominate Elmer. the delegates of N.C. expect daily to recieve information on the subject of a Marshal. is the Register’s office at New Orleans vacant. Claiborne sais it is, and strongly recommends Robertson the Secretary. he will be found one of the most valuable men we have brought into the public service for integrity, talents & amability. Affte. salutns
               